Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered March 17, 2003. The order granted those parts of the motions of defendants David E. Lehman, Linda Lehman, and Nationwide Mutual Insurance Company for dismissal of the breach of contract cause of action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Simet v Coleman Co. (8 AD3d 1038 [2004]). Present—Hurlbutt, J.P., Scudder, Gorski and Hayes, JJ.